t c memo united_states tax_court utah jojoba i research william g kellen tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date frederick r schumacher for petitioner rodney j bartlett and brian m harrington for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of section there are at present other docketed cases that are bound by stipulation by the outcome of this case 7443a b and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge utah jojoba i research utah i is a limited_partnership organized under the laws of california the provisions of sections the tefra partnership provisions are applicable to utah i by notice of final_partnership_administrative_adjustment fpaa respondent determined the following adjustments to the partnership return of income of utah i disallowance of a claimed loss for in the amount of dollar_figure including dollar_figure claimed as qualified_research_and_experimental_expenditures under sec_174 and disallowance of a claimed loss of dollar_figure for william g kellen kellen as tax_matters_partner tmp timely filed a petition with this court we must decide whether the utah i partnership is entitled to the claimed deductions for losses for and and particularly whether utah i is entitled to treat amounts all section references are to the internal_revenue_code in effect for the tax years in issue except as otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the so-called tefra partnership provisions secs were added to the code by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 allegedly paid_or_incurred for research_and_experimental_expenditures as deductible trade_or_business_expenses findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference the jojoba plant is a shrub that is generally found on the periphery of the sonora desert while classified as a member of the boxwood family it is not closely related to any other plant the jojoba plant produces a seed sometimes referred to as a bean that contains approximately percent by weight of an unusual oil jojoba oil is actually a liquid wax ester unlike the triglyceride oils typically produced by plants and is similar to sperm whale oil it take sec_5 years or more for a jojoba plant to produce seeds in a harvestable quantity jojoba oil is useful for a variety of products ranging from cosmetics to industrial lubricants the ban in on the importation of sperm whale oil stimulated an interest in the commercial production of jojoba oil in an estimated big_number acres of jojoba were planted in arizona and california at that time it had been estimated that big_number acres of jojoba would be sufficient to replace the sperm whale oil requirements of the united_states by the planted jojoba acreage had increased more than times to an estimated big_number acres and by an estimated big_number acres of jojoba had been planted in arizona california and texas utah i entered into an agreement with u s agri research_and_development corp u s agri that purported to provide for u s agri to furnish agricultural research_and_development services with respect to the growing of jojoba on land in desert center california the plantation utah i engaged in no activity other than to enter into the agreements described herein and transmit payments to u s agri utah jojoba i research when the petition was filed the principal_place_of_business of utah i was cora wyoming on date utah i was organized as a limited_partnership with a described purpose of conducting research_and_development involving the jojoba plant kellen served as both the general_partner and tmp of utah i under the accrual_method of accounting and pursuant to a claimed election under sec_174 utah i claimed losses of dollar_figure for largely from the deduction of dollar_figure as research and experimental expenses for the taxable_year ending on date and also claimed losses of dollar_figure for the taxable_year ending date however no activity under the research_and_development r d agreement occurred prior to date in kellen worked primarily as an attorney and a bank executive in the fontana and riverside areas of california in date kellen was introduced by eugene pace pace a former neighbor and casual business acquaintance to coordinated financial services cfs of salt lake city utah cfs and pace represented a group of investors who were seeking someone to serve as the general_partner for a limited_partnership with a described purpose of conducting research_and_development of the jojoba plant and its product the jojoba nut or bean pace suggested to cfs that kellen would be a suitable general_partner for the jojoba limited_partnership prior to his formation of u s agri discussed infra pace was a financial planner in pace simultaneously formed gemini financial corp gemini and a brokerage dealership called gfcs inc through gemini pace marketed life_insurance and securities in various forms gemini was also involved in the promotion of syndications as tax-advantaged investments in the form of limited_partnerships among the many syndications organized by gemini were those involving investments in an orange grove apartment units shopping centers and egg-laying hens at pace's suggestion kellen traveled to salt lake city utah to interview with members of cfs regarding the general_partner position in date cfs notified kellen that he had been selected to serve as the general_partner of utah i shortly thereafter cfs notified kellen that the investing group intended to form three additional jojoba limited_partnerships and asked kellen if he would serve as the general_partner for these additional limited_partnerships kellen agreed and became the general_partner of four jojoba research_and_development limited_partnerships including utah i when he became general_partner in kellen had no prior experience in the growing of jojoba at that time kellen's knowledge of jojoba was limited to articles he read in national geographic and his familiarity to some extent with the experimental jojoba plantations located at the university of california at riverside kellen and pace had known each other since then pace owned a 96-acre orange grove located across the street from kellen's residence in riverside california pace wished to develop the orange grove through a syndication after learning that kellen was a civil engineer as well as an attorney pace engaged kellen to assist him in subdividing the land kellen successfully completed the subdivision of pace's land in approximately pleased with kellen's handling of the sale of the orange grove pace remained in contact with kellen after the sale was completed the next joint business activity by kellen and pace occurred either in late or early when pace asked kellen for assistance in locating desert property with a good water supply that would be suitable for growing jojoba kellen directed pace to land located in desert center and blythe california which had an unlimited water supply for agricultural purposes since kellen had been actively involved in efforts to develop the land in this area agriculturally according to kellen he was actively involved in the development of alfalfa citrus jojoba grapes and asparagus nevertheless the private_placement memorandum used to promote utah i characterized kellen as having no previous experience with respect to jojoba beans the maximum amount of land that kellen owned at any one time in the desert center and blythe areas was big_number to big_number acres pace was pleased with the characteristics of the land kellen showed him in desert center california and thought it would be a good location for growing jojoba in the sterling trust which had been established by pace purchased acres of property in desert center california the sterling trust was an inter_vivos_trust in which pace was both the grantor and the beneficiary at trial pace was not able to recall the name of the individual who sold the property to the sterling trust kellen served and continues to serve as trustee of the sterling trust kellen also served as a director of u s agri before he became general_partner of jojoba farming partnerships in the sterling trust leased the acres it owned to u s agri described infra for jojoba farming operations the acres later allocated to utah i were included in the acres leased to u s agri utah i was financed through a private_placement as described infra the operation was conducted by u s agri purportedly with management and supervision by agri futures inc kellen frequently made the 120-mile trip from his office to desert center to inspect the land allocated to utah i as general_partner kellen received quarterly progress reports in the form of correspondence from pace on behalf of u s agri regarding the progress on the jojoba plantation on date kellen forwarded one of the progress reports he received from u s agri regarding the growth of the jojoba plants to utah i's limited partners although kellen received additional progress reports from pace on behalf of u s agri during he did not forward any of these reports to the limited partners of utah i on date kellen forwarded two additional progress reports from pace on behalf of u s agri to the limited partners of utah i pace believed that utah i's research contract with u s agri terminated after years on approximately date however by its literal terms the r d agreement expired upon utah i's execution of the license agreement described in paragraph a of the r d agreement this license agreement was executed by kellen on date concurrently with kellen's execution of the r d agreement kellen testified at trial that he did not read the private_placement memorandum for utah i which included the r d agreement and the license agreement before signing them on date and that after signing the documents he gave no thought to the license agreement whatsoever by u s agri had not been successful in developing a method to harden off the jojoba plants cultured in the laboratory and grown in a greenhouse test tube according to pace the process of hardening off jojoba plants refers to the technique of taking a jojoba plant grown in a greenhouse test tube and successfully planting it in the ground as a result a high percentage of the cultured jojoba plants died after they were planted in the ground in when pace decided to close u s agri's laboratory and greenhouse and stop all research activity u s agri was still experiencing a 90-percent failure rate for the cultured jojoba plants transferred to the field soon after in late u s agri integrated the acres allocated to utah i with the rest of its commercial jojoba farming operation kellen testified that passage of the tax_reform_act_of_1986 which required passive investors to capitalize all preproduction costs ultimately contributed to the failure of utah i kellen explained that with the collapse basically of the tax incentive for doing jojoba we had to then go into some type of other mode of operation to see if we couldn't make the venture profitable in date utah i was consolidated with other limited_partnerships under contract with u s agri into one large limited_partnership jojoba plantation ltd the general partners of the limited_partnerships believed that by combining resources they could reduce costs and enable their jojoba farming ventures to become profitable at the time of the trial of this case jojoba plantation ltd was in chapter bankruptcy a the private_placement memorandum coordinated financial services cfs prepared the private_placement memorandum the offering and all other organizational and contractual documents for utah i including the r d agreement and the license agreement although kellen as general_partner of utah i properly executed the documents he claims that he did not carefully review any of the documents prepared by cfs before subscriptions were taken for utah i the offering dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit each unit consisted of a cash downpayment of dollar_figure and a non-interest-bearing promissory note in the principal_amount of dollar_figure payable in annual installments with an acceleration provision in case of default subscription agreements which included the promissory note were signed by each limited_partner and obliged him to make these payments kellen never took any_action in a state or federal court to enforce the promissory notes against the limited partners of utah i who defaulted the offering was limited to investors with a net_worth exclusive of home furnishings and automobiles of dollar_figure or investors whose net_worth was dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income equal to dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to a federal_income_tax rate of percent each limited_partner also was required to execute a limited guaranty agreement in which he guaranteed a proportionate share of partnership debt to u s agri the utah i partnership was formed with subscriptions for units for a total capitalization of dollar_figure which facilitated farming operations on acres of real_property located in the environs of desert center california for a period of approximately years according to the offering circular utah i was to be formed to undertake a comprehensive research_and_development program on the plant simmondsia chinensis jojoba and ultimately obtain production from the plantation property allocated to utah i the offering identified u s agri as the contractor selected to carry out the research_and_development program under an r d agreement b u s agri u s agri was a nevada corporation established by pace on date prior to pace was not familiar with jojoba pace was the sole shareholder of u s agri and also served as the chief_executive_officer pace delayed activating u s agri until the summer of so he could learn more about the jojoba business before committing to participation in the business for or months in kellen served as an officer and director of u s agri u s agri leased with an option to buy big_number acres of land in desert center and blythe california u s agri allocated of those acres located in desert center to research_and_development partnerships the other acres were utilized for u s agri's commercial jojoba farming operations the acres that u s agri allocated to research_and_development partnerships were leased from the sterling trust in u s agri began making leasehold payments to the sterling trust for this land including the acres that utah i would later comprise u s agri was only nominally capitalized before the summer of and thereafter was capitalized with dollar_figure cash invested by pace as part of the capitalization of u s agri pace also became obligated on a dollar_figure note and deed_of_trust for the initial acres that had been purchased by the sterling trust and leased to u s agri funds paid for subscriptions to utah i subsequently were used to pay for or reimburse u s agri for costs associated with tilling and leveling the land planting jojoba purchasing and installing the irrigation system and otherwise developing utah i's 80-acre jojoba plantation in date u s agri opened a laboratory and a greenhouse in riverside california pace alleges that the day- to-day management of the greenhouse was handled by pace's parents pace claims to have hired dr prem jauhar and dr joyce clark to set up and run the laboratory other technical personnel pace claims to have employed to perform research for u s agri in the lab and greenhouse include dr meena moses dr fen lin dr duncan williams and dr steven koenisberg none of the above-named technical personnel from u s agri testified at there is no information in the record regarding the ownership of the remaining acres of land leased by u s agri the trial additionally no evidence was introduced at the trial to substantiate pace's testimony regarding their actual employment by u s agri sometime between and u s agri allegedly entered into a management_contract with agri futures inc agri futures a california company under this contract agri futures purportedly was to develop the acres u s agri leased from the sterling trust including the land allocated to utah i into jojoba plantations agri futures was also known as american jojoba industries u s agri's management_contract with agri futures is not part of the record in this case the sole shareholders of agri futures gordon fisher and bill rivers also served as officers and directors of u s agri as u s agri's subcontractor agri futures provided the physical labor involved in the preparation of the land for farming jojoba and the maintenance of the jojoba plantations pursuant to its management_contract with u s agri agri futures purportedly planted maintained and irrigated the jojoba on the land allocated to utah i pace testified that employees of agri futures performed all of the work for utah i that was necessary to follow the plan he developed for utah i funding for these activities was provided by u s agri pursuant to its arrangements with utah i described infra no one from agri futures testified at the trial throughout the entire time that pace operated u s agri he was a member of the international jojoba association as a member of the international jojoba association pace participated in the association's drive to increase the overall annual size of the jojoba crop in order to have a readily available source of supply at a reasonable yet profitable price these efforts may have included the sharing of information regarding field tests among growers of jojoba in the late summer or early fall of u s agri produced a videotape primarily aimed at potential general partners for jojoba limited_partnerships that described jojoba as liquid gold and the industrial crop of the future pace testified that this videotape was distributed to people in the financial planning community additionally each general_partner of the jojoba research_and_development limited_partnerships serviced by u s agri received a copy of the videotape according to pace his ultimate objective in establishing u s agri the laboratory and the greenhouse in addition to acquiring the acres in desert center was to develop two or three dozen super hybrid jojoba plants that could be cloned and or xeroxed if you will by virtue of the techniques developed in the lab for sale to other growers according to pace the land in desert center was necessary in order to be able to identify which of the jojoba plants cultured in the lab would actually grow into superior plants that then could be sold to other growers however none of the work done in the laboratory or greenhouse was specifically designated for utah i u s agri did not allocate any of its losses from its laboratory and greenhouse operations to utah i u s agri's failure to develop a successful technique for hardening off the jojoba plants cultured in the laboratory and passage of the tax_reform_act_of_1986 forced pace to close u s agri's laboratory and greenhouse in october or date as a result the acres of land that u s agri allegedly had allocated to research_and_development including the land allocated to utah i was added to the acres that u s agri already was operating as a commercial jojoba farming operation by u s agri serviced different limited_partnerships that eventually merged into jojoba plantation ltd twelve of these limited_partnerships were being serviced pursuant to agreements similar to the agreement between utah i and u s agri c the research_and_development agreement u s agri executed an exclusive r d agreement with utah i on date for the stated purpose of conducting research_and_experimentation on the jojoba plant and developing the technology resulting in the commercial cultivation of the jojoba plant no other bids were considered for the role of prime research contractor the r d agreement along with other documents was sent by cfs to kellen at his law office on date in a last minute rush to execute and file the documents before the end of the year pursuant to directions kellen received from cfs he notified the notary at his law office to be on standby and waited for the courier to arrive with the documents upon the arrival of the courier kellen quickly signed the documents and had them notarized before returning them to the courier the terms of the r d agreement entered into between u s agri and utah i specified that u s agri was to use its best efforts to develop a jojoba plantation in the vicinity of desert center california at a specific location to be selected by u s agri to be used to conduct research on the domestication commercial cultivation planting and irrigation techniques weed disease and insect management and harvesting of the jojoba plant said plantation to be eighty acres the acres was further described in the r d agreement as follows the plantation will be located within the larger tract of land described as follows the southeast quarter of the northwest quarter and the southwest quarter of section township south range east san bernardino base and meridan under the r d agreement utah i agreed to pay u s agri a total of dollar_figure plus interest dollar_figure of which was to be paid with the execution of the r d agreement subsequent installments of nine payments of dollar_figure each including interest on the unpaid balance at the rate of percent were to be paid annually starting on date the final sum of dollar_figure representing the balance of the payments pincite percent and percent of deferred interest not previously paid was to be paid on date the record does not include evidence concerning actual payment of any of these amounts except for utah i's and tax returns and pace's testimony that he recovered the amounts he advanced to start u s agri from utah i funds the r d agreement also specified that u s agri was entitled to retain any and all amounts paid to it by the partnership utah i whether or not the r d program is successful and accomplishes the results contemplated hereunder u s agri does not guarantee that its work will be successful and the partnership utah i shall have no rights of refund the r d agreement further provided that any real_property and tangible_personal_property acquired or improved by u s agri in connection with the research_and_development program was to remain u s agri's sole property and that no ownership rights in such property will be transferred to the partnership utah i the r d agreement also stated that no income from the jojoba plantation was anticipated during the research_and_development period if any income were generated during the r d period it would be divided eighty-five percent to the partnership utah i and fifteen percent to the contractor u s agri as part of the r d agreement utah i also had the option of requiring u s agri to enter into a license agreement that would include the commercial exploitation of the jojoba plantation assigned to it the option which referred to u s agri as the contractor and utah i as the partnership was described as follows at such time as the jojoba plantation on which the research_and_development is being conducted has reached a stage of commercial development the contractor shall give the partnership a written report to that effect and the partnership will have the option to require the contractor to enter into a license agreement for the purpose of commercially exploiting the technology developed pursuant to this agreement this option shall be solely at the discretion of the partnership execution of the license agreement by utah i pursuant to this option would result in the automatic termination of the r d agreement between utah i and u s agri according to the terms of the r d agreement the r d agreement gave utah i the ownership of any inventions discoveries improvements devices designs apparatus practices processes methods or products whether patentable or not made developed perfected devised conceived in the course of u s agri's work for utah i u s agri did not develop any proprietary technology with respect to or for utah i u s agri did present four pages of an incomplete patent application that had been prepared with respect to a tissue culture process however this application was never filed or completed nor did it concern utah i d the license agreement concurrently with the execution of the r d agreement between utah i and u s agri on date kellen on behalf of utah i executed an exclusive license agreement with u s agri the license agreement granted u s agri for years the exclusive right to utilize the technology developed for the account of the licensor utah i in exchange for which a royalty shall be paid_by licensee u s agri to licensor utah i the amount of the royalty shall be eighty-five percent of all products produced on the plantation and intended to be sold or moved from the plantation by the licensee u s agri e the amended research_and_development agreement on date kellen on behalf of utah i and pace on behalf of u s agri executed an addendum to the original r d agreement that set forth a research plan regarding the 80-acre plantation allocated to utah i the stated objectives of the amended research plan were to develop cultural information on how to manage jojoba plantations in semi-arid regions of southern california in terms of irrigation fertilization and weed control treatment to compare the productivity of plots established with different genetic materials determine the variations if any as to plant response of different genetic materials in relation to above and to develop sections of jojoba with maturation and above average seed size a chart containing a configuration of the field testing to be completed on utah i's plantation pursuant to the amended research plan was attached pursuant to the amended research plan all of utah i's land was to be planted at one time in addition the amended research plan contained no provision for the repetition of any of the purported experiments to average out the influence of any uncontrollable factors such as the weather to carry out the objectives of the amended research plan plots of rows of jojoba seed each were to be divided for purposes of comparing the use of roundup and princep as herbicide treatments in both roundup and princep were herbicides or weed killers generally available to the public for farming_purposes the amended research plan also provided for subplots of rows each which would be subjected to various irrigation and fertilization techniques the first two subplots were to be irrigated at various levels throughout the growing season and no fertilizer would be applied to the subplots the third and fourth subplots were to be irrigated in the same fashion but fertilized with uran the fifth and sixth subplots also were to be irrigated in the same fashion but fertilized with uran and were fertilizers generally available to the farming community in the final part of the amended research plan specified that acres of the 80-acre parcel allocated to utah i was to be divided into subplots each of the four subplots was to be planted with seed collected and cataloged by u s agri as to specific geographic origin once the jojoba plants had emerged they were to be irrigated at a specific rate the record does not establish that the above-described procedures ever were carried out petitioner's business records contain no formal compilation of research data or scientific analysis completed for utah i u s agri's only records of the work allegedly carried out on behalf of utah i are pages of handwritten notes reflecting pace's personal observations on the growth of the jojoba plants from date through date pace's notes were made at irregular intervals and contain no scientific data for example in date pace states in his notes emergence is very good continue everything exactly as it is one year later in date pace noted a ll look good but weeds in one are quite a problem no observable damage or losses in or but probably too soon to tell there is no evidence that agri futures as the farm manager for u s agri prepared any reports regarding the status of the jojoba being grown on land allocated to utah i the expert--levi chen levi chen chen testified for respondent as to whether any research or experimentation activities were conducted pursuant to the exclusive r d agreement entered into between utah i and u s agri and as to the extent and nature of any such research activities chen is an engineer employed by the internal_revenue_service in los angeles california he visited the site of the jojoba plantation in desert center california and inspected the growing jojoba in date chen also visited u s agri's laboratory and greenhouse in riverside california he is qualified to testify as an expert in the instant case as to the matters set forth in his report petitioner did not call an expert witness to testify in the report he prepared with respect to the utah i partnership chen concluded that the activities conducted on the acres controlled by utah i between date and date were irrigation fertilization and herbicide field tests combined with efforts to select superior jojoba plants for propagation the field tests were carried out using commercially available herbicides such as roundup and princep and commercially available fertilizers such as uran and a mixture in different combinations which is the amended research plan refers to the fertilizer as simply a common farming practice chen concluded that the activities conducted by u s agri on the land allocated to utah i did not constitute research_and_development and were merely farming activities the field tests were not designed or carried out for the purpose of acquiring information about jojoba that was unknown at the time chen found no substantial evidence that any research was conducted chen found that few if any scientific procedures were established for the conduct of the proposed research in chen's view for the conclusion of a research project to be valid the experiment must be able to produce repeatable results and utah i's research project produced no repeatable results chen's report elaborated experiments are planned to minimize the effects of uncontrollable factors such as weather in botany this means that an experiment would have to be carried out on the same age plants over several years to average out the influence of the weather otherwise it would not be possible to determine if results were due to the experiment the partnership's project was planted without any provision for the repetition of the experiments the land was planted at once staggered planting of the land is necessary so that the same age plants from different years could be compared and conclusions could be formed about the effectiveness of the various procedures there is no evidence that staggered planting occurred on utah i in preparing his expert report chen reviewed copies of the quarterly progress reports pace on behalf of u s agri submitted to kellen as general_partner of utah i as required by the original r d agreement although chen found that the progress reports contained some general statements about starting an experimental procedure by mid-1986 the progress reports contained no references to any possible research activities generally however chen concluded that the progress reports submitted by u s agri were written in the manner of general farming reports containing information on the progress of utah i's jojoba crop the progress reports contained no discussion of the different experiments as set forth in the amended research plan nor any description of how each plot was progressing relative to others or a control plot the handwritten notes pace submitted were determined by chen to be inadequate for research purposes they contained no record of weather conditions or growth measurements of the jojoba plants furthermore the time intervals between pace's written observations were irregular and too far apart for pace's notes to be of any scientific value chen also determined that the plant selection portion of the amended research plan was merely an application of existing processes and techniques used to cull the best plants and was not selective breeding chen's report stated that u s agri's purported plan to breed the seeds from only one generation of jojoba plants in an attempt to produce a jojoba plant with superior attributes was nothing more than u s agri practicing culling chen's report explained that u s agri's activities were not plant breeding producing plants with consistently superior attributes takes many generations in order to assure that the progenies would breed true after touring u s agri's laboratory and greenhouse in riverside california chen concluded that the activities carried out in the laboratory and greenhouse had not been contracted for by utah i the amended research plan of utah i contains no references to u s agri's laboratory or greenhouse u s agri did not provide chen with any of its expense records regarding the contract fee it received from utah i on the basis of the foregoing chen concluded that in his expert opinion the partnership has not shown that it has done anything but farming opinion this partnership proceeding is governed by the procedural rules of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 codified as secs under sec_6221 the tax treatment of partnership items is determined at the partnership level we conclude that utah i is not entitled to a sec_174 research and experimental expense deduction for because it did not directly or indirectly engage in research or experimentation in addition we hold that utah i was not actively involved in a trade_or_business and also lacked a realistic prospect of entering a trade_or_business 962_f2d_973 10th cir affg brock v commissioner tcmemo_1989_641 929_f2d_1015 5th cir therefore utah i is not entitled to any additional deductions for and under sec_162 this court previously has addressed the deductibility of purported research_and_development expenditures under sec_174 by limited_partnerships formed for the purported purpose of engaging in agricultural research_and_development of the jojoba plant cactus wren jojoba ltd v commissioner tcmemo_1997_504 glassley v commissioner tcmemo_1996_206 stankevich v commissioner tcmemo_1992_458 in the cactus wren jojoba ltd glassley and stankevich cases we held that the taxpayers were not entitled to deductions for research_and_experimental_expenditures under circumstances similar to those presented in this case the evidence presented in this case persuades us that the r d agreement before us was mere window dressing designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through the mechanism of a large up-front deduction for expenditures that in actuality were capital contributions cactus wren jojoba ltd v commissioner supra glassley v commissioner supra stankevich v commissioner supra additionally utah i was involved in neither the business of jojoba technology research nor jojoba production at most utah i was a passive investor in a farming venture from which it might have received a share of any profits in the future kellen the general_partner of utah i admitted that he did not even read the private_placement memorandum for utah i which included the r d agreement and the license agreement until preparing this case for trial a research_and_experimental_expenditures for sec_174 allows a taxpayer6 to elect to treat research_and_experimental_expenditures paid_or_incurred during the taxable_year in connection with the taxpayer's trade_or_business as expenses that are not chargeable to capital_account the expenditures so treated are allowed as a deduction treasury regulations provide that the expenditures may be paid_or_incurred for research or experimentation carried on by the taxpayer or by another on the taxpayer's behalf sec_1_174-2 income_tax regs the taxpayer for this purpose is the partnership cf 813_f2d_694 5th cir petitioner contends that the expenditures here in issue qualify under the statutory standard respondent argues first that the expenditures in issue were not research_and_experimental_expenditures and secondly that utah i did not exercise sufficient direction or control_over u s agri to be actively involved in a trade_or_business in connection with jojoba production or jojoba technology research respondent also argues that utah i had no realistic prospect of engaging in a trade_or_business related to jojoba farming and could at most act as a passive investor because of the existence of the exclusive license accordingly respondent concludes that petitioner did not pay or incur research or experimental expenditures in connection with a trade_or_business we agree with respondent the term research or experimental expenditures as used in sec_174 means expenditures incurred in connection with the taxpayer's trade_or_business which represent research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs this regulation further provides the term research or experimental expenditures includes generally all such costs incident to the development of an experimental or pilot_model a plant process a product a formula an invention or similar_property and the improvement of already existing property of the type mentioned the term does not include expenditures such as those for the ordinary testing or inspection of materials or products for quality control or those for efficiency surveys management studies consumer surveys advertising or promotions respondent claims that the amounts paid to u s agri by utah i in do not fall within the purview of the quoted regulation and are not deductible under sec_174 respondent contends that the amounts expended by utah i were payments in connection with u s agri's farming enterprise that had the commercial production of jojoba as the sole or primary objective furthermore most of the amounts paid_by utah i to u s agri were allocable to land development or improvement respondent argues that the activities of u s agri were at most field testing and more likely were simply farming activities directed toward maximizing the potential production of the jojoba plantations moreover respondent contends that no research whatsoever was performed by u s agri on behalf of utah i petitioner contends that u s agri conducted valid research or experimentation regarding cultivation of the jojoba plant on behalf of utah i and consequently under sec_174 utah i is entitled to deduct the contract fees paid to u s agri for such research or experimentation the record in this case supports our conclusion that respondent's determinations are correct and that petitioner's arguments to the contrary are without merit attempts to farm jojoba commercially do not represent research_and_development in the experimental or laboratory sense cactus wren jojoba ltd v commissioner supra glassley v commissioner supra stankevich v commissioner supra u s agri attempted to develop a jojoba plantation that would be farmed for the oil seed the limited partners of utah i would have realized income only through the sale of the jojoba oil if the plantation had been successful the correspondence of pace to kellen introduced at trial as progress reports from u s agri did not reflect any proprietary technology but contained only a general description of the growth of the jojoba plants and was replete with optimistic comments regarding future jojoba production before pace had only limited knowledge of and minimal background in jojoba despite pace's inexperience with the jojoba plant pages of pace's handwritten notes reflecting his personal observations on the growth of the jojoba plants from date through date were the only reports on the purported jojoba field research introduced by petitioner at trial u s agri's laboratory and greenhouse were located in riverside california and not at the site of utah i's plantation in desert center california additionally petitioner failed to provide documentation of u s agri's purported research_and_development costs we agree with respondent's expert witness that u s agri's actions were no more than what any farmer would do in the ordinary course of preparing to grow a crop for commercial harvesting the amended research plan of utah i primarily involved the application of commercially available herbicides such as roundup and princep and commercially available fertilizers such as uran and a mixture applied with varying levels of irrigation to the jojoba plants application of these commercial products to a large-scale production endeavor as was attempted on the land allocated to utah i is merely testing of the sort normally conducted as part of agricultural operations see sec_1_174-2 income_tax regs evidence presented at trial including the testimony of both kellen and pace indicates that they interpreted the activities being performed on utah i's plantation as field testing or field trials the record does not show that u s agri's efforts on behalf of utah i would lead to patentable technology or even know-how moreover the record does not include proof that the partially completed patent application prepared by u s agri concerned work performed as part of its r d agreement with utah i we note that none of the allegedly highly qualified individuals supposedly employed by u s agri to conduct the purported research_and_experimentation on behalf of petitioner testified at trial additionally we note that no one from agri futures testified at trial regarding the nature of the work performed by their employees on utah i's plantation the record shows that this case is another example of efforts by promoters and investors in the early 1980's to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 cactus wren jojoba ltd v commissioner tcmemo_1997_504 glassley v commissioner tcmemo_1996_ stankevich v commissioner tcmemo_1992_458 furthermore in this case it is questionable whether utah i's liability under its r d agreement with u s agri ever became fixed according to its terms the r d agreement utah i entered into with u s agri on date expired upon utah i's execution of the license agreement kellen as general_partner of utah i extinguished utah i's liability under the r d agreement by contemporaneously executing the license agreement with the r d agreement as an experienced attorney and bank executive kellen was capable of reading and understanding the details of the r d agreement and the license agreement he executed on behalf of utah i kellen showed a lack of concern paragraph of the r d agreement states terms of this agreement this agreement shall be effective as of the date hereof and shall terminate upon the first to occur of the following a upon the execution of the license agreement referred to in paragraph a hereof about the details of the two agreements that he hastily signed on date utah i's liability under the r d agreement was extinguished by kellen's concurrent execution of the license agreement between utah i and u s agri therefore the record here indicates that the amounts paid to u s agri by utah i were not even paid pursuant to a valid r d agreement but were passive investments in a farming venture under which the investors' potential return was to be in the form of royalty pursuant to a licensing agreement since utah i did not directly or indirectly engage in research or experimentation we hold that petitioner is not entitled to a deduction for these expenditures under sec_174 b requirement of a trade_or_business in addition we hold that the activities of utah i did not constitute a trade_or_business to be entitled to deductions for research_and_development expenditures a taxpayer need not be currently producing or selling any product 416_us_500 124_f3d_1338 10th cir affg tcmemo_1995_172 however the taxpayer must still be engaged in a trade_or_business at some time and we must still determine through an examination of the facts of each case whether the taxpayer's activities in connection with a product are sufficiently substantial and regular to constitute a trade_or_business for purposes of sec_174 83_tc_667 see also 87_tc_698 affd 832_f2d_403 7th cir the controlling inquiry in determining whether an expenditure under sec_174 was made in connection with the partnership's trade_or_business is whether the taxpayer is 'actively involved in the research project as a trade_or_business ' ldl research dev ii ltd v commissioner supra pincite quoting nickeson v commissioner f 2d pincite on the record of this case utah i has not satisfied the active involvement test set forth above to be actively involved in the research project as a trade_or_business utah i must be more than a passive investor in the activities of u s agri id to establish that expenses under sec_174 were in connection with their trade_or_business taxpayers must show that their activities were substantial and regular enough to establish that they were actively involved in the trade_or_business nickeson v commissioner supra pincite even if this court had found that utah i had a fixed liability under the r d agreement the activities of kellen and u s agri on behalf of utah i did not establish that utah i was actively involved in a trade_or_business involving jojoba technology or jojoba production see eg zink v united_states f 2d pincite see also 312_us_212 kellen testified that he did not even read the private_placement memorandum for utah i until preparing for the trial of this case utah i's role was only to serve as a vehicle for the injection of risk capital into u s agri's jojoba farming operation utah i was a passive investor in a farming venture utah i's actions following the execution of the r d agreement were ministerial only as general_partner kellen was not active in pursuing the affairs of utah i cfs and pace identified the investors for utah i kellen testified that cfs prepared the private_placement memorandum and all related documents for utah i kellen simply signed all of the documents placed before him without any analysis or independent evaluation kellen did not regularly relay u s agri's quarterly progress reports in the form of correspondence from pace to utah i's limited partners kellen never met with the limited partners and made no effort to enforce the obligations of the limited partners who defaulted on their promissory notes although kellen claims to have frequently visited utah i's plantation the actual number of times he visited the plantation was never established additionally under both the original r d agreement and the amended research plan as well as the licensing agreement u s agri enjoyed complete discretion and control_over any research_and_development as well as farming activities on the acres allocated to utah i we also hold that utah i had no realistic prospect of entering into a trade_or_business with regard to the technology that was to be developed by u s agri the supreme court's decision in snow v commissioner supra makes it important to determine whether the prospects for developing a new product that will be exploited in a business_of_the_taxpayer are realistic 845_f2d_148 7th cir affg tcmemo_1986_403 unless the taxpayer can show that there is a realistic prospect that he will ultimately engage in a trade_or_business that exploits the developed technology a research_and_experimental_expenditure cannot be said to have been paid_or_incurred in connection with a trade_or_business 16_f3d_75 5th cir affg tcmemo_1990_80 supplemented by 99_tc_121 zink v united_states supra pincite spellman v commissioner supra pincite 92_tc_423 affd 930_f2d_372 4th cir the management of investments however is not a trade_or_business regardless of how extensive or complete the portfolio or how much time is required to manage the investments green v commissioner supra pincite this court and other courts have scrutinized claimed research_and_development expenditures to differentiate those that are legitimate from those that are merely designed to shelter the income of passive investors see eg spellman v commissioner supra diamond v commissioner supra levin v commissioner supra green v commissioner supra for an investing partnership successfully to claim research and experimental deductions there must be a realistic prospect that the technology to be developed will be exploited in a trade_or_business of the partnership claiming deductions under sec_174 see diamond v commissioner supra mere legal entitlement to enter into a trade_or_business does not satisfy this test instead the legal entitlement must be backed by a probability of the firm's going into business levin v commissioner f 2d pincite in making this determination we consider such facts and circumstances as the intentions of the parties to the research_and_development contract the amount of capitalization retained by the partnership during the research_and_development contract period the exercise of control by the partnership over the person or organization conducting the research_and_development the existence of an option to acquire the technology developed by the organization conducting the research_and_development and the likelihood of its exercise the business activities of the partnership during the years in question and the business experience of the partners see cactus wren jojoba ltd v commissioner tcmemo_1997_504 glassley v commissioner tcmemo_1996_206 mach-tech ltd partnership v commissioner tcmemo_1994_225 affd without published opinion 59_f3d_1241 5th cir stankevich v commissioner tcmemo_1992_458 stauber v commissioner tcmemo_1992_128 the grant of an exclusive license to exploit technology prior to commencement of research_and_development may preclude a licensor from engaging in a trade_or_business with respect to the technology spellman v commissioner supra levin v commissioner t c pincite 83_tc_667 it is the licensee rather than the licensor who earns profits from the sale of the product the licensor merely collects royalties from the licensee thus by granting an exclusive license the licensor is deprived of control_over the manufacture use and sale of the product and the licensee is the one engaged in the trade_or_business of exploiting the developed technology medical mobility ltd partnership i v commissioner tcmemo_1993_428 as a mere passive investor the licensor will not be entitled to a deduction under sec_174 for research_and_experimental_expenditures nickeson v commissioner f 2d pincite zink v united_states f 2d pincite3 diamond v commissioner supra pincite in green v commissioner supra a partnership entered into a research_and_development agreement under which it divested itself of all ownership rights in the technology to be produced under the agreement we held that the taxpayer's partnership could not have engaged in a trade_or_business as it had disposed of all of the incidents_of_ownership by assigning all its rights in the technology to a third party id pincite following this assignment the partnership's activities were purely ministerial the taxpayers were no more than mere investors diamond v commissioner supra pincite in levin v commissioner t c pincite we held that the grant of an exclusive license foreclosed the possibility that the licensor could be engaged in a trade_or_business in connection with the licensed product as the licensor was deprived of control_over the product an entity with no control_over activities in which it invests is more properly classified as an investor and cannot be engaged in a trade_or_business in connection with those activities diamond v commissioner supra pincite in diamond v commissioner supra the partnership granted an option to a research contractor to acquire an exclusive license to the new technology at some future time because the option could have been exercised for a relatively nominal amount we concluded that there was no realistic prospect that the partnership would ever enter any trade_or_business relating to the technology id pincite in cactus wren jojoba ltd v commissioner supra and stankevich v commissioner supra the limited_partnership in each case entered into an exclusive license agreement whereby the limited_partnership granted the prime contractor licenses to any technology resulting from the prime contractor's research_and_development efforts as a royalty the limited_partnerships each received specified percentages of the profit interests in the jojoba crops grown on the acreage allocated to the limited_partnerships for research purposes we held that the limited_partnerships were not entitled to a deduction for research_and_experimental_expenditures under sec_174 because the limited_partnerships were not engaged directly or indirectly in a trade_or_business because of the granting of the exclusive licenses we see no difference between the situations in cactus wren jojoba ltd v commissioner supra and stankevich v commissioner supra and the facts presented in the case at bar see also glassley v commissioner supra the case before us now involves the simultaneous execution by the limited_partnership of an r d agreement and an exclusive license agreement with a term of years additionally the r d agreement terminated upon execution of the license agreement sec_5 of the r d agreement entered into between utah i and u s agri provides in part the property rights in and to all inventions discoveries improvements devices designs apparatus practices processes methods or products herein individually or collectively called inventions whether patentable or not made developed perfected devised conceived either solely or jointly with others under the terms of this agreement in the course of its contractor's u s agri's work for the partnership utah i or any inventions so made at any time which is an improvement on any invention covered by a patent application or patent acquired by the partnership utah i shall be the sole and exclusive property of the partnership utah i section of the r d agreement granted utah i an option exercisable after receipt of a written report from u s agri that the plantation was ready for commercial development at such time as the jojoba plantation on which the research_and_development is being conducted has reached a stage of commercial development the contractor u s agri shall give the partnership utah i a written report to that effect and the partnership utah i will have the option to require the contractor u s agri to enter into a license agreement for the purpose of commercially exploiting the technology developed pursuant to this agreement the license agreement if the partnership utah i so elects shall be in the form of the license agreement attached hereto and made a part of this agreement this option shall be solely at the discretion of the partnership utah i in section a paragraph of the license agreement attached to the r d agreement the technology is described as written reports delivered by the licensee u s agri to licensor utah i during the term of the research_and_development agreement all of which taken together in the aggregate will comprise the technology and shall remain the sole property of the licensor utah i section b paragraph of the license agreement granted u s agri the exclusive right to utilize the technology during the term hereof licensee u s agri shall have the exclusive right to utilize the technology developed for the account of the licensor utah i and said technology shall be applied to the benefit of the parties on the jojoba plantation upon which the research_and_development has been conducted for the purpose of developing said technology section b paragraph of the license agreement provides that the license granted hereby shall be exclusive utah i relinquished all of its rights to the plantation retaining only its nominal ownership of the technology subject_to the license in section b paragraph of the license agreement licensor utah i specifically disclaims any right title or interest in or to the jojoba plantation on which the said technology will be developed and its sole asset is and shall be the technology for which the royalty shall be paid section b paragraph of the license agreement granted u s agri the exclusive license for a period of years according to the terms of the license agreement utah i granted u s agri the exclusive right to utilize the technology developed for utah i for years in return for payments from u s agri of royalties of eighty-five percent of all products produced on the plantation and intended to be sold or moved from the plantation by licensee u s agri section b paragraph of the licensing agreement also states that this agreement in no way constitutes a partnership or a joint_venture between licensor utah i and licensee u s agri kellen exercised utah i's option under the r d agreement on date when he signed the license agreement there is no evidence in the record that any useful technology ever was developed by u s agri for utah i under the terms of the r d agreement however even if any technology had been developed under the terms of the license agreement the licensor utah i relinquished any control_over the technology for a 40-year period utah i's election contemporaneous with its execution of the r d agreement to convey the right to utilize the technology developed to u s agri exclusively for a 40-year period reflects the passive nature of utah i's investment additionally it is evident from the words of the r d agreement that utah i was not going to be actively involved in the development of the jojoba plantation as sec_2 of the r d agreement states the partnership utah i hereby engages contractor u s agri to conduct the r d program and contractor u s agri accepts such engagement hereunder and agrees to use its best efforts to develop a jojoba plantation in the vicinity of desert center california at a specific location to be selected by contractor u s agri to be used to conduct research on the domestication commercial cultivation planting and irrigation techniques weed disease and insect management and harvesting of the jojoba plant said plantation to be eighty acres it is unlikely that kellen ever intended utah i to enter into a trade_or_business the contractual arrangements between utah i and u s agri made the prospects unrealistic that utah i would ever be capable of entering into a trade_or_business with respect to any technology that might be developed under the terms of the license agreement utah i was deprived of control_over any technology u s agri might have developed kellen's actions were consistent with investor activity and not the activity of a person engaged in a trade_or_business a taxpayer that funds research by another party in return for royalties is clearly no more than an investor making a capital_contribution to the trade_or_business of another ldl research dev ii ltd v commissioner f 3d pincite it is clear that utah i funded alleged research activities of u s agri with the expectation of royalties from the sale of the jojoba beans the promotional videotape prepared by pace and distributed to potential investors in jojoba limited_partnerships serviced by u s agri heavily emphasized the potential for a high rate of return from an investment in liquid gold or jojoba as the contractor for utah i u s agri was the only entity engaged in a trade_or_business related to jojoba farming pace as the court_of_appeals for the fifth circuit noted in 16_f3d_75 5th cir affg tcmemo_1990_80 supplemented by 99_tc_121 those cases in which a sec_174 deduction was upheld may be distinguished by one dispositive factor in each of the cases allowing the deduction the entity that incurred the research expenses actually managed and actually controlled the use or marketing of the research testified at trial that u s agri was operating commercial jojoba farms on acres of land in desert center and blythe california in addition to the acres u s agri had allegedly set_aside for r d partnerships focused on jojoba respondent's expert witness chen visited u s agri's greenhouse and laboratory in riverside california the actions of kellen including irregular visits to the plantation site and forwarding three of u s agri's progress reports on the status of the maturing jojoba plants to the limited partners of utah i were merely the actions of an interested investor keeping up with his investment there is no evidence that kellen ever inspected u s agri's laboratory or greenhouse there is no evidence before this court regarding the details of u s agri's operating budget other than testimony from pace that none of u s agri's losses were allocated to utah i utah i had no employees see harris v commissioner f 3d pincite n petitioner presented no evidence that utah i exercised any control_over the activity on the jojoba plantation the evidence before us establishes that utah i's role was to distribute the money invested by the limited partners to u s agri pursuant to agreement u s agri then used these funds to finance activities on the 80-acre plantation site including planting the jojoba tilling and leveling the land and installing the irrigation system these funds were also used by u s agri to make lease payments to the sterling trust additionally funds from investor subscriptions in utah i went to reimburse pace or u s agri for any developmental expenses_incurred on the plantation prior to the incorporation of utah i utah i was not adequately capitalized for operation as a business in the long term as evidenced by kellen's decision in to consolidate utah i with other jojoba limited_partnerships under contract with u s agri into large limited_partnership jojoba plantation ltd kellen and the other general partners hoped that the creation of one large limited_partnership would enable them to reduce the costs of farming jojoba by jojoba plantation was in chapter bankruptcy kellen made no attempt to pursue any of the limited partners who defaulted on their promissory notes to utah i on the record in the instant case we agree with respondent that utah i did not pay the contract fees for research or experimentation to be conducted by u s agri on behalf of the limited_partnership rather for the reasons discussed above we conclude that the moneys the limited_partnership remitted to utah i for the putative research or experimentation in actuality were paid for the limited partners' right to participate as passive investors in the jojoba farming enterprise being operated by u s agri in desert center california in our view the r d agreement was designed and entered into solely to provide a mechanism to disguise the capital contributions of the limited partners as currently deductible expenditures and thus reduce the cost of their participation in the farming venture accordingly we hold that utah i is not entitled to deduct its losses for research or experimentation expenditures under sec_174 additionally because the activities of utah i did not constitute a trade_or_business utah i is not entitled to deduct its losses in and as ordinary and necessary business_expenses under sec_162 respondent is sustained on these issues to reflect the foregoing decision will be entered for respondent
